Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on May 21, 2020, April 15, 2021 and August 27, 2021 was filed after the mailing date of the application on April 10, 2020.  All the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASAYUKI et al.(JP 2015-055811 A)(herein after MASAYUKI).

    
    PNG
    media_image1.png
    89
    240
    media_image1.png
    Greyscale

Fig.5

Regarding claim 1, MASAYUKI teaches a transfer material (wavelength-selective reflective film 2) comprising:
 
a temporary support(supporting film 4)(releasability support);

a second transparent transfer layer(low refractive index layer L1);

a third transparent transfer layer(high refractive index layer TH1) that is disposed on one surface of the second transparent transfer layer(lower surface of L1) between the temporary support(supporting film 4) and the second transparent transfer layer(L1) and has a refractive index higher(TH1 1.74-1.79, Table 6) than a refractive index of the second transparent transfer layer(L1 1.31-1.36, Table 6); and 
(high refractive index layer TH2) that is disposed on the other surface(upper surface of L1) of the second transparent transfer layer(L1) and has a refractive index higher(TH2 1.74-1.79, Table 6) than the refractive index of the second transparent transfer layer(L1, 1.31-1.36, Table 6).

Regarding claim 2, MASAYUKI teaches the transfer material according to claim 1, wherein the temporary support(supporting film 4) is in contact with the third transparent transfer layer(high refractive index layer TH1, fig.5).

Regarding claim 4, MASAYUKI teaches the transfer material according to claim 1, wherein a refractive index of each of the first transparent transfer layer(high refractive index layer TH2) and the third transparent transfer layer(high refractive index layer TH1) is 1.6 or more(1.74-1.79, Table 6).

Regarding claim 5, MASAYUKI teaches the transfer material according to claim 1, wherein the first transparent transfer layer(high refractive index layer TH2) and the third transparent transfer layer(high refractive index layer TH1) contain a metal oxide particle(Page-13, Line-44).

claim 6, MASAYUKI teaches the transfer material according to claim 1, the transfer material further comprising:
 
a fourth transparent transfer layer(TL2, fig.3) that is disposed on a side of the first transparent transfer layer(H, fig.3) opposite to the surface on which the second transparent transfer layer(L, fig.4) is disposed, and has a refractive index(1.31-1.36, Table 6) lower than the refractive index of the first transparent transfer layer(1.74-1.79, Table 6); and

a fifth transparent transfer layer(TL1, fig.4)that is disposed on a side of the third transparent transfer layer(H1, fig.3) opposite to the surface on which the second transparent transfer layer(L, fig.3) is disposed, and has a refractive index(1.31-1.36, Table 6) lower than the refractive index(1.74-1.79, Table 6) of the third transparent transfer layer.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al.(US 2008/0138589 A1) (herein after Wakabayashi) in view of ANDO et al.(US 2016/0274688 A1) (herein after ANDO).

Regarding 7, Wakabayashi teaches a touch sensor(touch switch) comprising:

a substrate(transparent substrate 21, fig.18) that has a base material(Para-97) and a patterned first electrode(transparent conductive film 12 or 22, fig.1, Para-96, 100-102);

a patterned second electrode(transparent conductive film 22 or 12, fig.1, Para-96, 100-102);

a second transparent layer(adhesive layer 15, figs.18&20) that is disposed between the first electrode(12 or 22) and the second electrode(22 or 12) and has a thickness [of 0.5 µm or more and less than] of 25 µm(Para-135, 180);

a first transparent layer(over coat layer 14 or 24, fig.20) that is disposed between the first electrode(12 or 22) and the second transparent layer(adhesive layer 15, figs.18&20) and has a refractive index(1.7) higher than a refractive index(1.4-1.6) of the second transparent layer(adhesive layer 15); and
 
a third transparent layer(over coat layer 24 or 14, fig.20) that is disposed between the second electrode(22 or 12) and the (adhesive layer 15)and has a refractive index(1.7, Para-116) higher than a refractive index(1.4-1.6) of the second transparent layer(adhesive layer 15).

Nevertheless, Wakabayashi is not found to teach expressly the touch sensor, wherein the second transparent layer has thickness of 0.5 µm or more and less than 25 µm.  

However, ANDO teaches a display device having touch panel, comprising a transparent protective layer having three or more layers having different refractive indexes of different thicknesses(Para 47-50)(Para-50: When each of the layers in the protective layer comprises an organic material, the film thickness of each layer is preferably 0.4 to 5 μm, more preferably 0.5 to 4.0 μm, and particularly preferably 0.6 to 2.0 μm). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Wakabayashi with the teaching of ANDO to include the feature in order to provide a touch panel having reduced thickness that improves framework visibility and taper visibility of the touch panel.


claim 8, Wakabayashi as modified by ANDO teaches the touch sensor according to claim 7, wherein a thickness of the second transparent transfer layer(adhesive layer 15, figs.18/20) is 0.5 µm or more(25 to 75 µm, Para-108, refractive index 1.4-1.6), and a thickness of each of the first transparent transfer layer(overcoat layer 14 or 24) and the third transparent transfer layer(overcoat layer 24 or 14)is 0.3 µm or less(70-80 nm, refractive index 1.7, Para-105, Wakabayashi).

Regarding claim 9, Wakabayashi as modified by ANDO teaches the touch sensor according to claim 7, wherein a refractive index of each of the first transparent layer(14 or 24) and the third transparent layer(24 or 14) is 1.6 or more(refractive index 1.7, Para-105, Wakabayashi). 

Regarding claim 10, Wakabayashi as modified by ANDO teaches the touch sensor according to claim 7, wherein the first transparent layer and the third transparent layer contain a metal oxide particle(Silicon-tin oxide, Para-21, 103, Wakabayashi).

Regarding claim 13, Wakabayashi as modified by ANDO teaches the touch sensor according to claim 7, the touch sensor further comprising a sixth transparent layer(undercoat layer 13 or 23, Wakabayashi) that is disposed between the base material(11 or 21) and the first electrode(12 or 22) and has a refractive index(1.7, Para-135) which is higher than a refractive index of the base material(1.52, Para-180) and is lower than a refractive index of the first electrode(1.95, Para-117).

Regarding claim 14, Wakabayashi as modified by ANDO teaches the touch sensor according to claim 7, the touch sensor further comprising a seventh transparent layer(undercoat layer 23a, Wakabayashi) that is disposed on a side of the second electrode(22) opposite to the side on which the second transparent layer(adhesive layer 15) is disposed, and has a refractive index(1.7, Para-135) lower than a refractive index of the second electrode(1.95, Para-117).

Regarding claim 17, Wakabayashi as modified by ANDO teaches an image display device(Para-427, ANDO) comprising the touch sensor according to claim 7(see rejection of claim 7).

9.	Claims 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al.(US 2008/0138589 A1) in view of ANDO et al.(US 2016/0274688 A1) and further in view of MASAYUKI et al.(JP 2015-055811 A)(herein after MASAYUKI).

Regarding claim 11, Wakabayashi as modified by ANDO is not found to teach expressly the touch sensor according to claim 7, the touch sensor further comprising: a fourth transparent layer that is disposed on a side of the first transparent layer opposite to the side on which the second transparent layer is disposed, and has a refractive index lower than the refractive index of the first transparent layer; and a fifth transparent layer that is disposed on a side of the third transparent layer opposite to the side on which the second transparent layer is disposed, and has a refractive index lower than the refractive index of the third transparent layer.

However, MASAYUKI teaches a wavelength-selective reflective film, the touch sensor further comprising:
 
a fourth transparent layer(TL2, fig.4) that is disposed on a side of the first transparent layer(H, fig.4) opposite to the surface on which the second transparent layer(L, fig.4) is disposed, and has a refractive index(1.31-1.36, Table 6) lower than the refractive index of the first transparent layer(1.74-1.79, Table 6); and
 
a fifth transparent layer(TL1, fig.4)that is disposed on a side of the third transparent layer(H1, fig.4) opposite to the (L, fig.4) is disposed, and has a refractive index(1.31-1.36, Table 6) lower than the refractive index(1.74-1.79, Table 6) of the third transparent layer.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Wakabayashi further with the teaching of MASAYUKI to include the feature in order to provide transfer film where high refractive index layer and the low-refractive-index layer could provide wavelength selective reflective film for transfer which can manufacture easily molding which consists of a multilayered structure laminated alternately.

Regarding claim 12, Wakabayashi as modified by ANDO and MASAYUKI teaches the touch sensor according to claim 11, wherein the first transparent layer, the second transparent layer, the third transparent layer, the fourth transparent layer, and the fifth transparent layer are transfer layers (abstract, MASAYUKI).

Claims 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MASAYUKI et al.(JP 2015-055811 A) in view of Wakabayashi et al.(US 2008/0138589 A1)(herein after Wakabayashi).

Regarding claim 3, MASAYUKI is not found to teach expressly the transfer material according to claim 1, wherein a thickness of the second transparent transfer layer is 0.5 µm or more, and a thickness of each of the first transparent transfer layer and the third transparent transfer layer is 0.3 µm or less.

However, Wakabayashi teaches a transparent planar body, wherein a thickness of the second transparent transfer layer (adhesive layer 15, figs.18/20) is 0.5 µm or more(25 to 75 µm, Para-108, refractive index 1.4-1.6), and a thickness of each of the first transparent transfer layer(overcoat layer 14) and the third transparent transfer layer(overcoat layer 24) is 0.3 µm or less(70-80 nm, refractive index 1.7, Para-105).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified MASAYUKI with the teaching of Wakabayashi to include the feature in order to improve visibility of the planar element. 

 claim 15 has been analyzed with respect to the transfer film claim of claim 1 and a part of touch panel claim of claim 7. Therefore, claim 15 is rejected for the same reason as mentioned in the rejection of claim 1 and part of claim 7. MASAYUKI teaches a transfer material of multiple layers of having different refractive indexes as mapped in claim 7. On the other hand, Wakabayashi teaches a method of forming a touch panel having first and second conductive patterns(12 or 22) and other layers(overcoat layers 14, 24, adhesive layer 15) using multiple layers of having different refractive indexes with a base substrate(base material layer 11 or 21) of base material in Para-100, 102, 107, 111, 130, 132, 167, 169, 174, 178, 203). 

Therefore, it is obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified MASAYUKI with the teaching of Wakabayashi to include the feature in order to make the transparent conductive patterns more inconspicuous and improves visibility. 

Method claim of claim 16 has been analyzed with respect to the transfer film claim of claim 6(taught by MASAYUKI) and touch panel(taught by Wakabayashi) claim of claim 11. claim 16 is rejected for the same reason as mentioned in the rejection of claims 6 and 11.

Examiner Nate

11. The Examiner cites particular figures, paragraphs, columns and
line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692